Case 1:19-bk-10709              Doc 6      Filed 03/05/19 Entered 03/05/19 17:20:40                   Desc Main
                                           Document     Page 1 of 11
MANDATORY FORM PLAN (Revised 1/22/2018)



                                   UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION at CINCINNATI

In re:   Calvin C Hill                                      )         Case No. 19-10709
                                                            )         Chapter 13
                                                            )         Judge Hopkins
                    Debtor(s)                               )


                                                 CHAPTER 13 PLAN
1. NOTICES
The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form
309I) will be sent separately.

This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule (“LBR”) 3015-1.
“Debtor” means either a single debtor or joint debtors as applicable. “Trustee” means Chapter 13 Trustee. Section
“§” numbers refer to sections of Title 11 of the United States Bankruptcy Code. “Rule” refers to the Federal Rules
of Bankruptcy Procedure.

Unless otherwise checked below, the Debtor is eligible for a discharge under §1328(f).
            Debtor __________ is not eligible for a discharge.
             Joint Debtor _________ is not eligible for a discharge.

    Initial Plan.
    Amended Plan. The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan
and must be served on the Trustee, the United States trustee and all adversely affected parties. If the Amended Plan
adversely affects any party, the Amended Plan shall be accompanied by a twenty-one (21) day notice. Rule
2002(a)(9). Any changes (additions or deletions) from the previously filed Plan or Amended Plan must be clearly
reflected in bold, italics, strike-through or otherwise in the Amended Plan filed with the Court.
If an item is not checked, the provision will be ineffective if set out later in the Plan.

    This Plan contains nonstandard provisions in Paragraph 13.
    The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing
    the claim. See Paragraph(s) 5.1.2 and/or 5.1.4.
    The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1 and/or, 5.4.2
    and 5.4.3.

NOTICE TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard
Provisions), and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one. Except as otherwise specifically provided, upon confirmation, you
will be bound by the terms of this Plan. Your claim may be reduced, modified, or eliminated. The Court may
confirm this Plan if no timely objection to confirmation is filed.



2. PLAN PAYMENT AND LENGTH
2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 1,530.00 per month. [Enter step payments
below, if any.] The Debtor shall commence payments within thirty (30) days of the petition date.

2.1.1 Step Payments, if any:




                                                       Page 1 of 11
Case 1:19-bk-10709               Doc 6     Filed 03/05/19 Entered 03/05/19 17:20:40                        Desc Main
                                           Document     Page 2 of 11
MANDATORY FORM PLAN (Revised 1/22/2018)



2.2 Unsecured Percentage
   Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of
 1.0 % on each allowed nonpriority unsecured claim.
    Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is
$                        . Assuming all claims are filed as scheduled or estimated by the Debtor, payment on each
allowed nonpriority unsecured claim is estimated to be no less than _____ %. LBR 3015-1(c)(2).

2.3 Means Test Determination.
      Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected length of
            the Plan must be a minimum of thirty-six (36) months but not to exceed sixty (60) months.
      Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, projected length of
            the Plan must be sixty (60) months.

3. PRE-CONFIRMATION LEASE PAYMENTS AND/OR ADEQUATE PROTECTION PAYMENTS
Pre-confirmation personal property lease payments governed by §1326(a)(1)(B) shall be made as part of the total
plan payment to the Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by
§1326(a)(1)(C) shall be made as part of the total plan payment to the Trustee. LBR 3070-1(b). The lessor/secured
creditor must file a proof of claim to receive payment. LBR 3070-1(a) and (b).

          Name of Lessor/Secured Creditor               Property Description               Monthly Payment Amount
                                                                                       $



4. SECURED CLAIMS: TREATMENT, TIMING AND SERVICE REQUIREMENTS
4.1        Non-Governmental Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim
           based on the value of the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and
           5.1.4. Further, the Debtor may propose to eliminate or avoid a security interest or lien by the procedure
           proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the Debtor proposes to seek any of the above-stated relief
           by way of motion or claim objection, the motion or claim objection must be filed on or before the § 341
           meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or nonpossessory,
           nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the
           judicial lien or security interest may be promptly filed after it is discovered.

4.2        Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a
           governmental unit or to modify and eliminate the secured claim of a governmental unit may be made only
           by motion or claim objection. Rule 3012(c). Any motion or claim objection that includes a request to
           determine the amount of the secured claim of a governmental unit (including any such motion or claim
           objection that also includes a request to determine the amount of the secured claim of a non-governmental
           entity) may be filed only after the governmental unit files a proof of claim or after the time for filing one
           has expired. Rule 3012, advisory committee note (2017 Amendments).

4.3        Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2, 5.1.4, 5.4.1, 5.4.2, or
           5.4.3, the motion, Plan or claim objection, as applicable, must be served in the manner provided by Rule
           7004 for service of a summons and complaint. Rule 3007(a)(2), Rule 3012(b), Rule 4003(d) and General
           Order 22-2.

4.4        Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2, 5.1.4 and 5.4.1 will retain its lien on
           the property interest of the Debtor or the Debtor's estate until the earlier of --(a) payment of the underlying
           debt determined under nonbankruptcy law, (b) discharge of the underlying debt under 11 U.S.C. § 1328, or
           (c) completion of the Plan --at which time the lien will terminate and be released by the creditor.




                                                       Page 2 of 11
Case 1:19-bk-10709            Doc 6      Filed 03/05/19 Entered 03/05/19 17:20:40                      Desc Main
                                         Document     Page 3 of 11
MANDATORY FORM PLAN (Revised 1/22/2018)



5. PAYMENTS TO CREDITORS
                                     SUMMARY OF PAYMENTS BY CLASS


              Class                  Definition                            Payment/Distribution by Trustee

              Class 1                Claims with Designated Specific       Paid first in the monthly payment
                                     Monthly Payments                      amount designated in the Plan
              Class 2                Secured Claims with No                Paid second and pro rata with other
                                     Designated Specific Monthly           Class 2 claims.
                                     Payments and Domestic Support
                                     Obligations (Arrearages)
              Class 3                Priority Claims                       Paid third and pro rata with other
                                                                           Class 3 claims.
              Class 4                Nonpriority Unsecured Claims          Paid fourth and pro rata with other
                                                                           Class 4 claims.
              Class 5                Claims Paid by a Non-Filing Co-       Not applicable
                                     Debtor or Third Party
              Class 6                Claims Paid by the Debtor             Not applicable


Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the extent
funds are available, the maximum number of Classes may receive distributions concurrently. Notwithstanding the
above, the Trustee is authorized within the Trustee’s discretion to calculate the amount and timing of distributions
as is administratively efficient.

5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS
The following Class 1 claims shall be paid first in the monthly payment amount designated below. The plan
payment is calculated in an amount that is sufficient for the Trustee to make a full monthly distribution on all Class
1 claims plus the statutory Trustee fee. If the Debtor makes a payment that is less than the full plan payment
amount, the Trustee will make distributions on Class 1 claims in the order of priority set forth in the Bankruptcy
Code.

5.1.1 Maintenance of Regular Mortgage Payments
Regular mortgage payments shall be calculated for payment starting the month after the filing of the petition.
Arrearages shall be paid as Class 2 claims.

Trustee disburse.

                                                                            Residence       Monthly Payment
     Name of Creditor             Property Address
                                                                            (Y/N)           Amount

     Fifth Third                  2219 Salvador                             Y               $960.00


Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may only be paid
directly by the Debtor if the mortgage is current as of the petition date. LBR 3015-1(e)(1).

                                                                            Residence       Monthly Payment
      Name of Creditor            Property Address
                                                                            (Y/N)           Amount




                                                     Page 3 of 11
Case 1:19-bk-10709             Doc 6      Filed 03/05/19 Entered 03/05/19 17:20:40                      Desc Main
                                          Document     Page 4 of 11
MANDATORY FORM PLAN (Revised 1/22/2018)




5.1.2 Modified Mortgages and/or Liens Secured by Real Property [“Cramdown/Real Property”]
The following claims are subject to modification as (1) claims secured by real property that is not the Debtor’s
principal residence, (2) claims secured by other assets in addition to the Debtor’s principal residence, or (3) claims
for which the last payment on the original payment schedule for a claim secured only by a security interest in real
property that is the Debtor’s principal residence is due before the date on which the final payment under the plan is
due. 11 U.S.C. §§ 1322(b)(2), (c)(2). To the extent that a claim is in excess of the value of the property, the balance
in excess of the value of the property shall be treated as a Class 4 nonpriority unsecured claim. See Paragraph 4 for
more information.

      Name of Creditor /                                                         Interest   Minimum
                                 Property Address        Value of Property
      Procedure                                                                  Rate       Monthly Payment
                                                         $                                  $
         Motion
         Plan
         Claim Objection

5.1.3 Claims Secured by Personal Property for Which § 506 Valuation is Not Applicable
[“910 Claims/Personal Property”]
The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for
the Debtor’s personal use within 910 days of the petition date or (2) personal property acquired within one year of
the petition date. The proof of claim amount will control, subject to the claims objection process.
                                                                                                   Min
                                                                                                   Monthly
                            Property              Purchase          Estimated Claim     Interest
      Name of Creditor                                                                             Payment
                            Description           Date              Amount              Rate
                                                                                                   Including
                                                                                                   Interest




5.1.4 Claims Secured by Personal Property for Which § 506 Valuation is Applicable
[“Cramdown/Personal Property”]
The following claims are secured by personal property not described above in Paragraph 5.1.3. Unless otherwise
stipulated by the parties or ordered by the Court, the property shall be valued for purposes of § 506 at the lower of
the creditor’s representation on its proof of claim or the Debtor’s representation below. LBR 3012-1(a). To the
extent that a claim is in excess of the value of the property, the balance in excess of the value of the property shall
be treated as a Class 4 nonpriority unsecured claim. If a creditor files a timely objection to the valuation of the
property, the confirmation hearing shall include a valuation hearing under § 506 and Rule 3012 unless otherwise
ordered by the Court.
                                                                                                    Minimum
                                                        Purchase /                                  Monthly
      Name of Creditor /        Property                                  Value of      Interest
                                                        Transaction                                 Payment
      Procedure                 Description                               Property      Rate
                                                        Date                                        Including
                                                                                                    Interest
      GE Credit Union
                                2008 Chevrolet
         Motion                                         2013              3800          6.5%        $50.00
                                Suburban
         Plan
         Claim Objection



                                                     Page 4 of 11
Case 1:19-bk-10709             Doc 6     Filed 03/05/19 Entered 03/05/19 17:20:40                     Desc Main
                                         Document     Page 5 of 11
MANDATORY FORM PLAN (Revised 1/22/2018)




5.1.5 Domestic Support Obligations (On-Going) - Priority Claims under § 507(a)(1)
If neither box is checked, then presumed to be none.
   Trustee disburse
   Debtor direct pay
The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the
Debtor becomes subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her
attorney and the Trustee.
                                       State Child Support Enforcement                    Monthly Payment
     Name of Holder
                                       Agency, if any                                     Amount
     Lantrinae Hill                    Ohio Child Support Central (on-going)              $768/mo (payroll)



5.1.6 Executory Contracts and/or Unexpired Leases
The Debtor rejects the following executory contracts and/or unexpired leases.

        Notice to Creditor of Deadline to File Claim for Rejection Damages:
        A proof of claim for rejection damages must be filed by the creditor within seventy (70) days from the date
        of confirmation of the Plan. Rule 3002(c)(4). Such claim shall be treated as a Class 4 nonpriority unsecured
        claim.

      Name of Creditor                                   Property Description




The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the
Court, all motor vehicle lease payments shall be made by the Trustee. LBR 3015-1(d)(2). Any prepetition arrearage
shall be cured in monthly payments prior to the expiration of the executory contract or unexpired lease. The Debtor
may not incur debt to exercise an option to purchase without obtaining Trustee or Court approval. LBR 4001-3.
Trustee disburse.

                                    Regular Number of                                            Contract/
     Name of          Property                            Monthly              Estimated
                                    Payments                                                     Lease
     Creditor         Description                         Contract/Lease       Arrearage as of
                                    Remaining as of                                              Termination
                                                          Payment              Petition Date
                                    Petition Date                                                Date




Debtor direct pay.

                                    Regular Number of                                            Contract/
     Name of          Property                            Monthly              Estimated
                                    Payments                                                     Lease
     Creditor         Description                         Contract/Lease       Arrearage as of
                                    Remaining as of                                              Termination
                                                          Payment              Petition Date
                                    Petition Date                                                Date




                                                   Page 5 of 11
Case 1:19-bk-10709             Doc 6     Filed 03/05/19 Entered 03/05/19 17:20:40                       Desc Main
                                         Document     Page 6 of 11
MANDATORY FORM PLAN (Revised 1/22/2018)




5.1.7 Administrative Claims
The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional
attorney fees beyond those set forth below will be paid after the attorney fees set forth below and in the same
monthly amount as set forth below. LBR 2016-1(b).

                                                                Amount to be Disbursed        Minimum Monthly
     Name of Claimant                     Total Claim
                                                                by Trustee                    Payment Amount
     David Kruer & Company, LLC           $3,700.00             $2,980.00                     $450.00



5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND
DOMESTIC SUPPORT OBLIGATIONS (ARREARAGES)

5.2.1 Secured Claims with No Designated Monthly Payments
The following claims are secured claims with no designated monthly payments, including mortgage arrearages,
certificates of judgment and tax liens. The proof of claim amount shall control, subject to the claims objection
process. Class 2 claims shall be paid second and shall be paid pro rata with other Class 2 claims.

      Name of Creditor                                           Estimated Amount of Claim




5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)
   Trustee disburse
   Debtor direct pay
The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a
governmental unit and the estimated arrearage amount shall be listed below.

      Name of Holder                State Child Support Enforcement Agency, if any        Estimated Arrearage

                                    Ohio Child Support Central (arrears $150/mo
      Latrinae Hill                                                                       $10,413.96
                                    payroll)

5.3 CLASS 3 - PRIORITY CLAIMS
Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims under §
507(a) shall be paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third and shall be paid
pro rata with other Class 3 claims.

5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS
Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims shall be
paid fourth and shall be paid pro rata with other nonpriority Class 4 claims.

5.4.1 Wholly Unsecured Mortgages/Liens
The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d
663 (6th Cir. 2002). See Paragraph 4 for additional information. Preferred form motions and orders are available
on the Court's website at www.ohsb.uscourts.gov.




                                                      Page 6 of 11
Case 1:19-bk-10709             Doc 6    Filed 03/05/19 Entered 03/05/19 17:20:40                               Desc Main
                                        Document     Page 7 of 11
MANDATORY FORM PLAN (Revised 1/22/2018)




     Name of Creditor / Procedure                                       Property Address


         Motion
 1
         Plan

                                                                                              Amount of Wholly
                           SENIOR Mortgage/Liens
     Value of Property                                                                        Unsecured
                           (Amount/Lienholder)
                                                                                              Mortgage/Lien
     $                     $                             (Lienholder)
 1

5.4.2 Judicial Liens Impairing an Exemption in Real Property
The following judicial liens impair the Debtor’s exemption in real property and may be avoided under
§ 522(f)(1)(A). The Debtor shall file a motion for any judicial lien to be avoided. The motion shall be filed on or
before the § 341 meeting of creditors and shall be served pursuant to Rule 7004. The confirmation hearing may be
rescheduled if a timely motion is not filed. Notwithstanding the foregoing, if a judicial lien is discovered after
confirmation of the plan, a motion to avoid the judicial lien may be filed promptly after the judicial lien is
discovered. Optional form motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.

     Name of Creditor / Procedure      Property Address                    Value of Property            Exemption
     EnerBank USA                      2219 Salvador                     $125,000.00                $136,925
         Motion                        Cincinnati, OH
 1                                                                       Debtor's Interest          Statutory Basis
         Plan                                                            $125,000.00                §2329.66(A)(1)


                   OTHER liens or Mortgages                                                      Amount of Judicial
                                                                        Judicial Lien
                   (Amount/Lienholder Name)                                                      Lien to be Avoided

     $103,851.52                Fifth Third (1st mort)          $339.00                        $339.00 (full)

 1                                                              Recorded Date 10/23/2015       Effective Upon:
                                                                                               Confirmation



5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property
The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal
property and may be avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form
motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.
     Name of Creditor /         Property        Value of Property        Exemption           Amount of Security
     Procedure                  Description                                                  Interest to be Avoided
                                                                         $                   $
         Motion
                                                                         Statutory Basis     Effective Upon:
         Plan


5.4.4 Mortgages to be Avoided Under 11 U.S.C. § 544
The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims.
The Debtor or the Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided. To



                                                   Page 7 of 11
Case 1:19-bk-10709             Doc 6     Filed 03/05/19 Entered 03/05/19 17:20:40                       Desc Main
                                         Document     Page 8 of 11
MANDATORY FORM PLAN (Revised 1/22/2018)



the extent that the Trustee has standing to bring such action, standing is hereby assigned to the Debtor, provided a
colorable claim exists that would benefit the estate.

      Name of Creditor                         Action to be Filed By                 Address of Property
                                                  Debtor
                                                  Trustee

5.5 CLASS 5 - CLAIMS PAID BY A NON-FILING CO-DEBTOR OR THIRD PARTY
The following claims shall not be paid by the Trustee or the Debtor but shall be paid by a non-filing co-debtor or
third party.

     Name of Creditor                                         Name of Payor



5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR
The following claims shall not be paid by the Trustee but shall be paid directly by the Debtor.

      Name of Creditor                                        Monthly Payment Amount



6. SURRENDER OF PROPERTY
The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon
confirmation of the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the
surrendered property only. Rule 3015(g)(2).
      Name of Creditor                                        Description of Property




7. INTEREST RATE
Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims
treated in paragraph 5.1.2, secured claims shall be paid interest at the annual percentage rate of 4.25 % based upon
a declining monthly balance on the amount of the allowed secured claim. Interest is included in the monthly
payment amount. See Till v. SCS Credit Corp. (In re Till), 541 U.S. 465 (2004).

   This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in full with
           interest at N/A % from the date of confirmation. If this box is not checked, the estate is presumed to be
           insolvent.

8. FEDERAL INCOME TAX RETURNS AND REFUNDS

8.1 Federal Income Tax Returns
If requested by the Trustee, the Debtor shall provide the Trustee with a copy of each federal income tax return filed
during the Plan term by April 30 of each year.

8.2 Federal Income Tax Refunds
Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income
tax credit and/or additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and
support pursuant to § 1325(b)(2) and shall turnover any balance in excess of such amount to the Trustee. Unless
otherwise ordered by the Court, tax refunds turned over to the Trustee shall be distributed by the Trustee for the


                                                     Page 8 of 11
Case 1:19-bk-10709             Doc 6      Filed 03/05/19 Entered 03/05/19 17:20:40                         Desc Main
                                          Document     Page 9 of 11
MANDATORY FORM PLAN (Revised 1/22/2018)



benefit of creditors. Any motion to retain a tax refund in excess of the amount set forth above shall be filed and
served pursuant to LBR 9013-3(b).

9. OTHER DUTIES OF THE DEBTOR
9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments
The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with
the Court in the event of any change of the Debtor’s address, employment, marital status, or child or spousal support
payments.

9.2 Personal Injury, Workers Compensation, Buyout, Severance Package, Lottery Winning, Inheritance,
or Any Other Amount
The Debtor shall keep the Trustee informed as to any claim for or expected receipt of money or property regarding
personal injury, workers compensation, buyout, severance package, lottery winning, inheritance, or any other funds
to which the Debtor may be entitled or becomes entitled to receive. Before the matter can be settled and any funds
distributed, the Debtor shall comply with all requirements for filing applications and/or motions for settlement with
the Court as may be required by the Bankruptcy Code, the Bankruptcy Rules or the Local Bankruptcy Rules. Unless
otherwise ordered by the Court, these funds shall be distributed by the Trustee for the benefit of creditors.

9.3 Social Security
The Debtor shall keep the Trustee informed as to any claim for or expected receipt of social security funds.

10. INSURANCE
10.1 Insurance Information
As of the petition date, the Debtor’s real and/or personal property is insured as follows.
      Property Address/               Insurance     Policy                             Agent Name/
                                                                    Full/Liability
      Description                     Company       Number                             Contact Information
                                      Grange                                           Grange direct
     2008 Chev Suburban                             4378191         Full
                                      Insurance                                        866-550-9222
                                      State
     2219 Salvador St                                                                  State Farm direct
                                      Farm          35N765565       Full
     Cincinnati, OH                                                                    800-782-8332
                                      (SFR)

10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral).
If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the
Debtor shall have the option to use the insurance proceeds to either (1) pay off the balance of the secured claim
through the Trustee if the secured creditor is a named loss payee on the policy or (2) upon order of the Court,
substitute the collateral by purchasing a replacement motor vehicle. If a replacement motor vehicle is purchased, the
motor vehicle shall have a value of not less than the balance of the unpaid secured claim, the Debtor shall ensure
that the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall continue to pay the
allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after paying the
secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.

11. EFFECTIVE DATE OF THE PLAN
The effective date of the Plan is the date on which the order confirming the Plan is entered.

12. VESTING OF PROPERTY OF THE ESTATE
Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The Debtor
shall remain responsible for the preservation and protection of all property of the estate.
   Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b) and (c).




                                                     Page 9 of 11
Case 1:19-bk-10709             Doc 6       Filed 03/05/19 Entered 03/05/19 17:20:40                         Desc Main
                                          Document      Page 10 of 11
MANDATORY FORM PLAN (Revised 1/22/2018)



   Other _______________________________________

13. NONSTANDARD PROVISIONS
The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of
the Debtor. Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules,
the Local Bankruptcy Rules or the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere
in this Plan is void and shall have no binding effect.

    Nonstandard Provision
 a. If a mortgage holder receiving treatment under 11 U.S.C. 1322(b)(5) obtains final relief from stay on the real
    estate commonly known as 2219 Salvador St, Cincinnati, OH, the following alternative treatment shall apply: 1)
    the Trustee shall cease disbursements on all claims secured by such property and resume disbursements on the
    resulting unsecured claim(s), if any, only after an amended proof of claim is timely filed by such affected
    creditor(s); 2) such mortgage holder shall file a report of sale with the Court if any excess proceeds are received;
    and 3) the claim(s) of such creditor(s) shall be considered "provided for by the plan" as that phrase is used in 11
    USC 1328(a) and discharged upon completion of the Plan. A proof of claim shall be considered timely filed for
    purposes of the foregoing only if an original proof of claim was timely filed and the resulting amended proof of
    claim is filed within 270 days following the date such final relief from stay is entered;
By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the
wording and order of provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13
Plan adopted in this District and (2) this Plan contains no nonstandard provisions other than those set forth in
Paragraph 13.

Debtor’s Attorney:


         /s/ David A. Kruer                                                                    3/5/2019
         David A. Kruer, Esq. (OH-0038987)                                                     Date
         DAVID KRUER & COMPANY, LLC
         Attorneys for Debtor(s)
         118 W. 5th Street, Suite E
         Covington, KY 41011
         (859) 291-7213


Debtor(s):


         /s/ Calvin C Hill                                                                     3/5/2019
         Calvin C Hill                                                                         Date




                                                      Page 10 of 11
Case 1:19-bk-10709            Doc 6      Filed 03/05/19 Entered 03/05/19 17:20:40                    Desc Main
                                        Document      Page 11 of 11
MANDATORY FORM PLAN (Revised 1/22/2018)



                                          CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing plan was served on all ECF participants registered in this case at the
email address registered with the Court and on the following parties by First Class U.S. Mail on March 5, 2019
addressed to:

American Express, PO Box 360002, Ft. Lauderdale, FL 33336-0002
Capital One Bank, PO Box 60599, City of Industry, CA 91716-0599
Credit First, PO Box 2589, Columbus, OH 43216
Credit One Bank, PO Box 60500, City Of Industry, CA 91716
Firestone, PO Box 81410, Cleveland, OH 44181
HS Financial Group, 25651 Detroit, Westlake, OH 44145
Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346
Lantrinae D. Hill, 2670 Marriway Lane, Cincinnati, OH 45231
Lowe's, c/o GE Capital Retail Bank/Midland Funding, 2365 Northside Drive, Ste 300, San Diego, CA 92108
Macy's, PO Box 31179, Tampa, FL 33631-3179
Service Finance Company, PO Box 561444, Denver, CO 80256-1444
Thomas & Thomas Attys., 2323 Park Avenue, Cincinnati, OH 45206
Verizon Wireless, PO Box 981002, Boston, MA 02298-1002
Wells Fargo Bank, N.A., P.O. Box 3908, Portland, OR 97208

and by certified mail, pursuant to BR 7004(h), addressed to:

EnerBank USA, Attn: Charles E. Knadler, CEO, 1245 E Brickyard Rd, Ste 600, Salt Lake City, UT 84106
Fifth Third Bank, Greg D. Carmichael, CEO, 38 Fountain Square Plaza, Cincinnati, OH 45263
GE Credit Union, Attn: Timothy D. Ballinger, CEO, 10485 Reading Road, Cincinnati, OH 45241


                                                     /s/ David A. Kruer
                                                     David A. Kruer, Esq. (OH-0038987)




                                                   Page 11 of 11
